                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             WESTERN DIVISION

  ANTHONY NUNES, JR., ANTHONY                             No. 20-cv-4003-CJW
  NUNES, III, and NUSTAR FARMS,
  LLC,                                                           ORDER

               Plaintiffs,
  vs.
  RYAN LIZZA and HEARST
  MAGAZINE MEDIA, INC.,
                  Defendants.
                                  ____________________

        This case came before the Court pursuant to Defendants’ Unresisted Motion to
Extend Deadlines.      (Doc. 150.)      Plaintiffs do not resist said motion.      For the
following reasons, the Defendants’ Motion is granted in part.
        A scheduling order “may be modified only for good cause and with the judge’s
consent.”   FED. R. CIV. P. 16(b)(4).    See also Local Rule 16(f) (“A motion to extend
a scheduling order deadline must demonstrate good cause for the requested extension.”)
“The primary measure of good cause is the movant’s diligence in attempting to meet the
order’s requirements.”       Rahn v. Hawkins, 464 F.3d 813, 822 (8th Cir. 2006).        In
ruling on motions to extend deadlines and continue trials, the Court is guided by Rule 1
of the Federal Rules of Civil Procedure, which requires the Court and the parties to
construe the rules “to secure the just, speedy, and inexpensive determination of every
action and proceeding.”       FED. R. CIV. P. 1.   See Rouse v. Farmers State Bank of
Jewell, Iowa, 866 F. Supp. 1191, 1199 (N.D. Iowa 1994) (holding that adherence to
reasonable deadlines is critical to maintaining integrity of court proceedings).
        Defendants seek to extend the dispositive motions deadline.        The scheduling
guidelines require there be 150 days between the dispositive motion deadline and the trial




     Case 5:20-cv-04003-CJW-MAR Document 152 Filed 08/26/21 Page 1 of 2
date.    Accordingly, the Court will extend the dispositive motion deadline to September
17, 2021.     No further continuances of the dispositive motion deadline will be granted.
No extensions of any resistance or reply deadlines will be granted.
         All other deadlines remain unchanged.    The parties need to comply with this
revised deadline and should consider the trial date to be firm.   No future extensions of
time will be granted unless there is a showing of exceptional circumstances.
         IT IS SO ORDERED this 26th day of August, 2021.




        Case 5:20-cv-04003-CJW-MAR Document 152 Filed 08/26/21 Page 2 of 2
